Citation Nr: 1215232	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for service connection for posttraumatic headaches and assigned an initial 10 percent rating, retroactively effective from August 22, 2005.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Veteran testified at a hearing at the RO in May 2010, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  

On remand, in a February 2012 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 0 percent initial rating; granted service connection for tinnitus and assigned a 10 percent initial rating; and granted service connection for dysthymic disorder (claimed as PTSD) and assigned a 50 percent initial rating.  As this determination constitutes a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  This decision went unappealed.  The Board notes that there are no ongoing appeals concerning the service-connected disabilities of bilateral hearing loss, tinnitus and an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

In February 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the headaches claim and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Throughout the appeal period, the Veteran's posttraumatic tension headaches have been mild in severity and have not resulted in characteristic prostrating attacks occurring once a month over the last several months.

CONCLUSION OF LAW

The criteria are not met for a higher initial rating of 10 percent for the posttraumatic headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes (DCs) 8199-8100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2005, prior to the initial decision on the claim in May 2006, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recent March 2012 letter complied with Dingess.  However, since providing this additional Dingess notice, the AMC did not readjudicate the claim such as by issuance of another SSOC.  However, there is no indication of prejudicial error that results from this timing-deficiency in the communications from the RO.  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court's rationale was that it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the Appellant - as the pleading party, to show the error was harmful.  Id., at 1705  -06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an Appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

Here, the Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Nonetheless, the Board engages in a prejudicial-error analysis.  The Veteran and his representative have shown actual knowledge of the issues and regulations before the Board by submitting personal statements and personal hearing testimony that reference the relevant issues is this case, particularly the intensity and frequency of his headaches (i.e., for purposes of obtaining a higher initial disability rating for his service-connected headaches under 38 C.F.R. § 4.124a, DC 8100).  Moreover, his representative has also shown actual knowledge of the rating criteria, relevant regulations and case law as applicable to the case at hand.  The Veteran has not been prejudiced by any content or timing deficiency in VCAA notice, so that no Board remand is warranted for purpose of providing him remedial notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board hearing in May 2010 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the May 2010 hearing, in relevant part, the undersigned identified the issue on appeal as for a disability evaluation in excess of 10 percent for posttraumatic headaches.  The VLJ solicited the Veteran to testify on the nature, frequency and severity of his service-connected headaches disability.  Hearing Transcript (T.) at 4-9.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

Specific VA medical examinations and opinions pertinent to the issue on appeal were obtained in April 2006 and December 2010 to assess and reassess the severity of his posttraumatic headaches.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last neurological examination is over one (1) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's headaches since the December 2010 VA examination.  The Veteran has not argued the contrary.

Moreover, the Board already remanded this claim in October 2010 to have him reexamined to reassess the severity of his posttraumatic headaches, which the AMC then arranged in December 2010.  Also as requested by the Board, the AMC obtained more recent VA outpatient treatment records.  So there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

At his May 2010 personal hearing, the Veteran described his headaches as "so severe," making him "curl up on the floor at times, frequently."  Hearing Transcript (T.) at 4.  He described they occur up to several times a day, so he daily medicates with Ibuprofen.  Further, although he works at his self-owned air filtration service business, he asserted he misses work 8 to 12 days per month due to the severity of his headaches.  Hearing Transcript (T.) at 5.  

The RO assigned an initial rating of 10 percent for the Veteran's service-connected posttraumatic headaches, analogously assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100, for migraine headaches.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.   A higher 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The most pertinent post-service evidence of record comes from the Veteran's VA examinations.  

The Veteran reported to the April 2006 VA neurological examiner that he had a history of headaches dating back to 1956-1957.  At the time of the examination, he complained of daily headaches lasting one to six hours; he took over-the-counter medications like Aspirin and Tylenol; usually he continues to function.  Importantly, he did report that he would rest from his headache by sitting or lying down (i.e., prostrating headache) "if he has a chance," but "generally, headaches do not make him prostrated."  The examiner diagnosed posttraumatic headaches, and opined it was due to a head injury sustained during service in 1955.

At an April 2006 VA scars examination, the Veteran complained of headaches 75 percent of the time and reported that they "can be prostrating."  He did not report on the frequency of such prostrating attacks.  The examiner diagnosed a history of chronic headaches.  

A VA treating psychiatrist, in a treatment note dated on January 22, 2009, remarked that the Veteran has daily headaches and they "can be incapacitating.  They can impair his function to such a degree that he has been making adjustments at work and plans to cancel a trip to Hawaii with his wife."  This same VA psychiatrist, in a letter dated in June 2010, referred to the latter treatment note in affirming that he has daily, incapacitating headaches.  This physician did not note whether and how many of these "incapacitating" headaches were also "prostrating" in nature.

The Veteran reported to the December 2010 VA neurological examination that he has headaches with sharp pains, lasting three to four hours in duration.  He denied nausea or vomiting, photophobia, and phonophobia.  Importantly, he reported that his headaches are not prostrating.  He also indicated "only once every two months" he needs to miss work and lie down at home or in the office.  He also stated he medicates with aspirin and a prescribed anti-depressant.  He continues to work at his filter equipment business.  

The December 2010 VA examiner diagnosed muscle tension headaches, posttraumatic in nature; and also noted an essentially normal neurological examination, on review of a CT brain scan.  The examiner concluded by finding that the Veteran's headaches are "mostly mild, responding to aspirin and he attends his own business for sales of the filter equipment and hardly ever gets prostrated except perhaps once every two months."  The examiner added that he does not have migraine headaches and he does not need any headache medicine stronger than aspirin, along with his anti-depressant medication.  

Overall, the Board finds the Veteran has tension headaches with characteristic prostrating attacks averaging one in 2 months over the last several months, which is already appropriately compensated by his current 10 percent rating assignment.  Although he appears to have frequent tension headaches, there is no indication they are more than mild in nature.  Both VA neurological examiners found the Veteran's headaches are not generally characterized by prostrating attacks.  Indeed, the December 2010 VA examiner provided a clear independent finding that his headaches are mild and cause prostrating attacks no more than every two months.  These reports outweigh the findings made in January 2009 psychiatric notes, which are arguably favorable to the Veteran's appeal.  The VA psychiatrist provided no rationale or findings to support his findings.  There is simply no evidence that he has a frequency of prostrating attacks approaching a monthly basis, as would be required for a higher 30 percent.   

There is no indication from the medical records that his migraines have resulted in severe economic inadaptability, an essential element for a higher 50 percent rating under DC 8100.  In fact, there are no objective findings of "severe economic inadaptability."  The Board acknowledges that the Veteran's headaches produce some level of occupational impairment, but the fact that he continues to work at his own business is evidence against the notion that he has severe economic inadaptability.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his posttraumatic headaches disability in terms of the applicable rating criteria.  The Veteran is clearly competent to describe the symptoms/severity and frequency of his headaches.  However, the question of whether the headaches are prostrating in nature, requires appropriate medical findings.  

The Board emphasizes that it is not obligated to accept the Veteran's assertions of symptomatology as fact if they are found to not be credible.  Here, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  The Veteran's statements are inconsistent with the evidence of record.  Notably, while he testified at his personal hearing that he experienced severe, debilitating headaches that caused him to frequently miss work, he provided a different history when he was examined in 2004 and 2010.  Given that the examinations were conducted for the purpose of evaluating and assessing his headache disability, the Board finds the Veteran's statements to the VA examiners to be more probative.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's assertions of severe headache symptoms are thereby found to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance"). Thus, evidence of a higher severity of headache symptomatology has not been established, either through medical or lay evidence.

Since the Veteran's headaches have never been more than 10 percent disabling for at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for a higher initial rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's posttraumatic headaches disability was applied to the applicable rating criteria, which specifically contemplate frequency, type and severity of his headaches, as in the current case.  

Although the diagnostic code in this case allows for a higher rating, the Board fully explained why a higher initial rating was not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports that he continues to work (self-employed as a salesman of filter equipment).  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

Entitlement to an initial rating higher than 10 percent for posttraumatic headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


